DETAILED ACTION
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randy Tejeda on 05/26/2022.
The application has been amended as follows:
1.	(Currently Amended) A computer-implemented method comprising:
training, by one or more computer processors, a set of machine learning models utilizing a training set and a deep learning algorithm, wherein each model in the set of machine learning models is trained using a respective hyperparameter of a one or more created hyperparameter sets;
	generating, by one or more computer processors, one or more feedback data sets for each model in the set of trained models;
	ranking, by one or more computer processors, each model in the set of trained models based on the generated feedback data sets;
	dynamically adjusting, by one or more computer processors, one or more thresholds, that initiate a retraining or deployment of one or more ranked models, based, at least in part, on one or more production environment requirements[[;]], comprising:
retrieving, by one or more computer processors, historical feedback data sets that are generated from previously trained models, wherein the historically trained models utilize the deep learning algorithm and training set;
training, by one or more computer processors, one or more cognitive models based on the retrieved historical feedback data sets, wherein the one or more cognitive models are trained to identify statistical patterns between historical feedback data sets and thresholds;
feeding, by one or more computer processors, feedback data sets generated from a current model of the set of models into the one or more trained cognitive models;
adjusting, by one or more computer processors, a threshold type and a threshold value of one or more thresholds based on one or more calculations by the one or more trained cognitive models utilizing the fed feedback data sets;
	responsive to exceeding one or more adjusted thresholds, automatically deploying, by one or more computer processors, one or more ranked models to one or more deployment environments based, at least in part, on the ranking of the one or more trained models; and
	responsive to not exceeding one or more adjusted thresholds, retraining, by one or more computer processors, each model in the set of trained models based, at least in part, on the ranking of each trained model and corresponding hyperparameter sets.

2.	(Original) The method of claim 1, wherein generating one or more feedback data sets for each model in the set of trained models comprises:
deploying, by one or more computer processors, the one or more trained models to one or more test environments; 
calculating, by one or more computer processors, one or more feedback data sets based on the one or more trained models; and
storing, by one or more computer processors, the one or more calculated feedback data sets in a self-learning table.

3. 	(Original) The method of claim 2, wherein the test environments are systemically, programmatically, and structurally indistinguishable to an associated production environment.

4.	(Original) The method of claim 1, wherein feedback data includes predictive accuracy statistics, error rates, precision statistics, overfitting considerations, model fitness statistics, related system statistics, and related deployment environment statistics.

5.	(Original) The method of claim 1, further comprising:
	assigning, by one or more computer processors, a label to the ranked trained model wherein the labels are selected from the group consisting of: primary labels, secondary labels, and a plurality of auxiliary labels.

6.	(Original) The method of claim 5, wherein the label corresponds to a relative rank of the model and to a set of deployment environments.

7.	(Original) The method of claim 6, comprises:
deploying, by one or more computer processors, one or more models to one or more environments based on the assigned label and the set of deployment environments.
8.	(Cancelled) 
9.	(Currently Amended) The method of claim [[8]] 1, wherein the one or more cognitive models are recurrent neural networks. 
10.	(Currently Amended) A computer program product comprising:
	one or more computer readable storage media and program instructions stored on the one or more computer readable storage media wherein the computer readable storage media is not a transitory signal per se, the stored program instructions comprising: 
program instructions to train a set of machine learning models utilizing a training set and a deep learning algorithm, wherein each model in the set of machine learning models is trained using a respective hyperparameter of a one or more created hyperparameter sets;
	program instructions to generate one or more feedback data sets for each model in the set of trained models;
	program instructions to rank each model in the set of trained models based on the generated feedback data sets;
	program instructions to dynamically adjust one or more thresholds, that initiate a retraining or deployment of one or more ranked models, based, at least in part, on one or more production environment requirements[[;]], comprising:
program instructions to retrieve historical feedback data sets that are generated from previously trained models, wherein the historically trained models utilize the same deep learning algorithm and training sets;
program instructions to train one or more cognitive models based on the retrieved historical feedback data sets, wherein the one or more cognitive models are trained to identify statistical patterns between historical feedback data sets and thresholds;
program instructions to feed feedback data sets generated from a current model of the set of models into one or more trained cognitive models;
program instructions to adjust a threshold type and a threshold value of one or more thresholds based on one or more calculations by one or more trained cognitive models utilizing the fed feedback data sets;

	program instructions to, responsive to exceeding one or more adjusted thresholds, automatically deploy one or more ranked models to one or more deployment environments based, at least in part, on the ranking of the one or more trained models; and
	program instructions to, responsive to not exceeding one or more adjusted thresholds, retrain each model in the set of trained models based, at least in part, on the ranking of each trained model and corresponding hyperparameter sets.

11.	(Original) The computer program product of claim 10, wherein the program instructions to generate one or more feedback data sets for each model in the set of trained models comprise:
program instructions to deploy the one or more trained models to one or more test environments; 
program instructions to calculate one or more feedback data sets based on the one or more trained models; and
program instructions to store the one or more calculated feedback data sets in a self-learning table.

12.	(Original) The computer program product of claim 10, wherein feedback data includes predictive accuracy statistics, error rates, precision statistics, overfitting considerations, model fitness statistics, related system statistics, and related deployment environment statistics.

13. 	(Original) The computer program product of claim 10, wherein the program instructions stored on the one or more computer readable storage media comprise:
	program instructions to assign a label to the ranked trained model wherein the labels are selected from the group consisting of: primary labels, secondary labels, and a plurality of auxiliary labels.
14.	(Cancelled)
15.	(Currently Amended) The computer program product of claim [[14]] 10, wherein the one or more cognitive models are recurrent neural networks.  
16.	(Currently Amended) A computer system comprising:
	one or more computer processors;
	one or more computer readable storage media, wherein the computer readable storage media is not a transitory signal per se; and
	program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the stored program instructions comprising:
program instructions to train a set of machine learning models utilizing a training set and a deep learning algorithm, wherein each model in the set of machine learning models is trained using a respective hyperparameter of a one or more created hyperparameter sets;
	program instructions to generate one or more feedback data sets for each model in the set of trained models;
	program instructions to rank each model in the set of trained models based on the generated feedback data sets;
	program instructions to dynamically adjust one or more thresholds, that initiate a retraining or deployment of one or more ranked models, based, at least in part, on one or more production environment requirements[[;]], comprising:
program instructions to retrieve historical feedback data sets that are generated from previously trained models, wherein the historically trained models utilize the same deep learning algorithm and training sets;
program instructions to train one or more cognitive models based on the retrieved historical feedback data sets, wherein the one or more cognitive models are trained to identify statistical patterns between historical feedback data sets and thresholds;
program instructions to feed feedback data sets generated from a current model of the set of models into one or more trained cognitive models;
program instructions to adjust a threshold type and a threshold value of one or more thresholds based on one or more calculations by one or more trained cognitive models utilizing the fed feedback data sets;
	program instructions to, responsive to exceeding one or more adjusted thresholds, automatically deploy one or more ranked models to one or more deployment environments based, at least in part, on the ranking of the one or more trained models; and
	program instructions to, responsive to not exceeding one or more adjusted thresholds, retrain each model in the set of trained models based, at least in part, on the ranking of each trained model and corresponding hyperparameter sets.

17.	(Original) The computer system of claim 16, wherein the program instructions to generate one or more feedback data sets for each model in the set of trained models, comprise:
program instructions to deploy the one or more trained models to one or more test environments; 
program instructions to calculate one or more feedback data sets based on the one or more trained models; and
program instructions to store the one or more calculated feedback data sets in a self-learning table.
18.	(Original) The computer system of claim 16, wherein feedback data includes predictive accuracy statistics, error rates, precision statistics, overfitting considerations, model fitness statistics, related system statistics, and related deployment environment statistics.
19.	(Cancelled) 
20.	(Currently Amended) The computer system of claim [[19]] 16, wherein the one or more cognitive models are recurrent neural networks.  


Title: -- INTELLIGENT RETRAINING OF DEEP LEARNING MODELS UTILIZING HYPERPARAMETER SETS --


Allowable Subject Matter
Claims 1-7, 9-13, 15-18, and 20 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Yates discloses a method comprising: storing, by an online system, a plurality of historical datasets, each historical dataset comprising historical parameter values used to train a prior machine learning model, an evaluation score representing a performance of the prior machine learning model, and associated metadata descriptive of the prior machine learning model; receiving a request to train a machine learning model; predicting candidate parameter values for training the machine learning model, the candidate parameter values predicted based on a subset of the plurality of historical datasets; receiving training data for training the machine learning model; and training the machine learning model using the received training data according to the predicted candidate parameter values.

	Lin discloses computer(s) coupled to a data storage device(s) that stores a training data repository and a predictive model repository. The training data repository includes retained data samples from initial training data and from previously received data sets. The predictive model repository includes at least one updateable trained predictive model that was trained with the initial training data and retrained with the previously received data sets. A new data set is received. A richness score is assigned to each of the data samples in the set and to the retained data samples that indicates how information rich a data sample is for determining accuracy of the trained predictive model. A set of test data is selected based on ranking by richness score the retained data samples and the new data set. The trained predictive model is accuracy tested using the test data and an accuracy score determined.

	Merrill discloses a protected class model that satisfies an accuracy threshold is built by using: data sets for use by a modeling system being evaluated, and protected class membership information for each data set. A target for the protected class model is a protected class membership variable indicating membership in a protected class. Each predictor of the protected class model is a predictor of an evaluated model used by the modeling system. A target of the evaluated model is different from the target of the protected class model. Each predictor is a set of one or more variables of the data sets. For each predictor of the protected class model, a protected class model impact ranking value and a modeling system impact ranking value are determined.
	However, all cited prior arts of record fail to disclose in claims 1, 10, and 16, “…training, by one or more computer processors, a set of machine learning models utilizing a training set and a deep learning algorithm, wherein each model in the set of machine learning models is trained using a respective hyperparameter of a one or more created hyperparameter sets; generating, by one or more computer processors, one or more feedback data sets for each model in the set of trained models; ranking, by one or more computer processors, each model in the set of trained models based on the generated feedback data sets; dynamically adjusting, by one or more computer processors, one or more thresholds, that initiate a retraining or deployment of one or more ranked models, based, at least in part, on one or more production environment requirements, comprising: retrieving, by one or more computer processors, historical feedback data sets that are generated from previously trained models, wherein the historically trained models utilize the deep learning algorithm and training set; training, by one or more computer processors, one or more cognitive models based on the retrieved historical feedback data sets, wherein the one or more cognitive models are trained to identify statistical patterns between historical feedback data sets and thresholds; feeding, by one or more computer processors, feedback data sets generated from a current model of the set of models into the one or more trained cognitive models; adjusting, by one or more computer processors, a threshold type and a threshold value of one or more thresholds based on one or more calculations by the one or more trained cognitive models utilizing the fed feedback data sets; responsive to exceeding one or more adjusted thresholds, automatically deploying, by one or more computer processors, one or more ranked models to one or more deployment environments based, at least in part, on the ranking of the one or more trained models; and responsive to not exceeding one or more adjusted thresholds, retraining, by one or more computer processors, each model in the set of trained models based, at least in part, on the ranking of each trained model and corresponding hyperparameter sets.” (and similar limitations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0095756 A1 - Techniques are provided for selection of machine learning algorithms based on performance predictions by trained algorithm-specific regressors. In an embodiment, a computer derives meta feature values from an inference dataset by, for each meta-feature, deriving a respective meta feature value from the inference dataset. For each trainable algorithm and each regression meta model that is respectively associated with the algorithm, a respective score is calculated by invoking the meta-model based on at least one of: a respective subset of meta-feature values, and/or 
hyperparameter values of a respective subset of hyperparameters of the algorithm. The algorithm(s) are selected based on the respective scores. Based on the inference dataset, the selected algorithm(s) may be invoked to obtain a result. In an embodiment, the trained regressors are distinctly configured artificial neural networks. In an embodiment, the trained regressors are contained within algorithm-specific ensembles. Techniques are also provided for optimal training of regressors and/or ensembles.


Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642